DETAILED ACTION
The instant application having Application No. 17/558,316 has a total of 10 claims pending in the application; there are 2 independent claims and 8 dependent claims, all of which are ready for examination by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Examiner suggests the title –DATA TRANSMISSION METHOD AND DEVICE CONNECTING A FPGA WITH AN ARM PROCESSOR–

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tchouprakov et al. (Publication Number US 2016/0330355 A1) in view of Greenberg et al. (Publication Number US 2018/0032633 A1).
As per claim 1, Tchouprakov et al. discloses “a data transmission method for transmitting data between an advanced reduced instruction set computing machine (ARM) (ARM processor; Paragraph 0029) and a field programmable logic gate array (FPGA) (FPGA core; Paragraph 0029) via an Inter-Integrated Circuit (IIC) bus (through I2C; Paragraph 0029).” 
However, Tchouprakov et al. does not disclose data generation as disclosed in the limitations “comprising the following steps: receiving, by the FPGA, communication data transmitted by the ARM via the IIC bus, wherein the communication data comprises first address data, first content data and N second content data, N being an integer greater than 0, the first content data and the N second content data being arranged in sequence, and the first address data being address data corresponding to the first content data” or “and generating, by the FPGA, second address data corresponding to each of the second content data according to the sequence of the N second content data and the first address data.”
Greenberg et al. discloses data generation as disclosed in the limitations “comprising the following steps: receiving, by the FPGA, communication data transmitted by the ARM via the IIC bus (FPGA, ARM, and IIC are disclosed by Tchouprakov et al. in [Paragraph 0029]), wherein the communication data comprises first address data (data source identifier or name from the data source field. See also the preset connection information that can include IP addresses, subnet masks, domain name server addresses; Paragraphs 0054 and 0089), first content data (one or more options specified in the first XML configuration file; Paragraph 0054) and N second content data, N being an integer greater than 0 (one or more options specified in the first XML configuration file (interpreted as there being more than one content data); Paragraph 0054), the first content data and the N second content data being arranged in sequence (data is described as being in a ‘predefined’ format [Paragraph 0089], interpreted as the data fields are not arranged haphazardly but rather in a rational manner such as a sequence), and the first address data being address data corresponding to the first content data (where the connection information, that is included within the configuration file information, includes IP addresses, subnet masks, domain name server address; Paragraph 0045).” 
Greenberg et al. discloses “and generating, by the FPGA, second address data corresponding to each of the second content data according to the sequence of the N second content data and the first address data (where generation of the second XML configuration file is based on one or more options specified in the first XML configuration file; Paragraphs 0054 and 0088).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Tchouprakov et al. and Greenberg et al. in order retrieve and utilize data from one or more sources (where formatting can differ) [Paragraph 0004] into a predetermined format [Paragraph 0007].
As per claim 2, Greenberg et al. discloses “the data transmission method according to claim 1 (as disclosed by Tchouprakov et al. and Greenberg et al. above), wherein before the receiving, by the FPGA, communication data transmitted by the ARM via the IIC bus (FPGA, ARM, and IIC are disclosed by Tchouprakov et al. in [Paragraph 0029]), the method further comprises: acquiring, by the ARM, data to be transmitted, the data to be transmitted comprising the first content data and the N second content data (where generation of the second XML configuration file is based on one or more options specified in the first XML configuration file; Paragraphs 0054 and 0088).”
Greenberg et al. discloses “and generating, by the ARM (FPGA, ARM, and IIC are disclosed by Tchouprakov et al. in [Paragraph 0029]), the communication data according to the first content data, the N second content data, and address data corresponding to the first content data (where generation of the second XML configuration file is based on one or more options specified in the first XML configuration file; Paragraphs 0054 and 0088).” 
As per claim 4, Greenberg et al. discloses “the data transmission method according to claim 1 (as disclosed by Tchouprakov et al. and Greenberg et al. above), wherein the FPGA comprises a write control unit and a write control register, and the generating, by the FPGA, second address data corresponding to each of the second content data according to the sequence of the N second content data and the first address data, comprises: generating, by the write control unit under control of the write control register, second address data corresponding to the second content data (extract a data source identifier and then sue preset connection information corresponding to the data source identifier in order to generate the second XML configuration file; Paragraphs 0054 and 0088).”
As per claim 5, Greenberg et al. discloses “the data transmission method according to claim 4 (as disclosed by Tchouprakov et al. and Greenberg et al. above), wherein after the generating, by the write control unit, second address data corresponding to the second content data, the method further comprises: storing, by the write control unit, content data according to a corresponding relationship between the content data and corresponding address data, wherein the content data comprises the first content data and the second content data (data stored in multiple tables with a key identifying a row and/or column in each table; Paragraphs 0047-0048).”
As per claim 6, Tchouprakov et al. discloses “a data transmission device for transmitting data between an ARM (ARM processor; Paragraph 0029) and a FPGA (FPGA core; Paragraph 0029) via an Inter-Integrated Circuit (IIC) bus, comprising a first IIC communication module and a second IIC communication module, wherein the first IIC communication module is implemented in the FPGA, the second IIC communication module is implemented in the ARM (through I2C; Paragraph 0029).” 
However, Tchouprakov et al. does not disclose data generation as disclosed in the limitations “wherein the first IIC communication module comprises: a communication data receiving module for receiving communication data transmitted by the ARM via the IIC bus, wherein the communication data comprises first address data, first content data and N second content data, N being an integer greater than 0, the first content data and the N second content data being arranged in sequence, and the first address data being address data corresponding to the first content data” or “and an address generation module for generating second address data corresponding to each of the second content data according to the sequence of the N second content data and the first address data.”
Greenberg et al. discloses data generation as disclosed in the limitations “wherein the first IIC communication module comprises: a communication data receiving module for receiving communication data transmitted by the ARM via the IIC bus (FPGA, ARM, and IIC are disclosed by Tchouprakov et al. in [Paragraph 0029]), wherein the communication data comprises first address data (data source identifier or name from the data source field. See also the preset connection information that can include IP addresses, subnet masks, domain name server addresses; Paragraphs 0054 and 0089), first content data and N second content data (one or more options specified in the first XML configuration file; Paragraph 0054), N being an integer greater than 0 (one or more options specified in the first XML configuration file (interpreted as there being more than one content data); Paragraph 0054), the first content data and the N second content data being arranged in sequence (data is described as being in a ‘predefined’ format [Paragraph 0089], interpreted as the data fields are not arranged haphazardly but rather in a rational manner such as a sequence), and the first address data being address data corresponding to the first content data (where the connection information, that is included within the configuration file information, includes IP addresses, subnet masks, domain name server address; Paragraph 0045).”
Greenberg et al. discloses “and an address generation module for generating second address data corresponding to each of the second content data according to the sequence of the N second content data and the first address data (where generation of the second XML configuration file is based on one or more options specified in the first XML configuration file; Paragraphs 0054 and 0088).”
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Tchouprakov et al. and Greenberg et al. in order retrieve and utilize data from one or more sources (where formatting can differ) [Paragraph 0004] into a predetermined format [Paragraph 0007].
As per claim 7, Greenberg et al. discloses “the data transmission device according to claim 6 (as disclosed by Tchouprakov et al. and Greenberg et al. above), wherein the second IIC communication module comprises: a to-be-transmitted data acquisition module for acquiring data to be transmitted, the data to be transmitted comprising the first content data and the N second content data (where generation of the second XML configuration file is based on one or more options specified in the first XML configuration file; Paragraphs 0054 and 0088).”
Greenberg et al. discloses “and a communication data generation module for generating the communication data according to the first content data, the N second content data and address data corresponding to the first content data (where generation of the second XML configuration file is based on one or more options specified in the first XML configuration file; Paragraphs 0054 and 0088).”
As per claim 9, Greenberg et al. discloses “the data transmission device according to claim 6 (as disclosed by Tchouprakov et al. and Greenberg et al. above), wherein the first IIC communication module comprises a write control unit and a write control register, and the address generation module is configured for: generating, by the write control unit under control of the write control register, second address data corresponding to the second content data (extract a data source identifier and then sue preset connection information corresponding to the data source identifier in order to generate the second XML configuration file; Paragraphs 0054 and 0088).”
As per claim 10, Greenberg et al. discloses “the data transmission device according to claim 9 (as disclosed by Tchouprakov et al. and Greenberg et al. above), wherein the first IIC communication module further comprises: a storage module used for storing, by the write control unit, content data according to a corresponding relationship between the content data and corresponding address data, wherein the content data comprises the first content data and the second content data (data stored in multiple tables with a key identifying a row and/or column in each table; Paragraphs 0047-0048).”
Claims 3 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tchouprakov et al. (Publication Number US 2016/0330355 A1) and Greenberg et al. (Publication Number US 2018/0032633 A1) in view of Kostarnov et al. (Patent Number US 8,250,342 B1).
As per claim 3, Tchouprakov et al. and Greenberg et al. disclose “the data transmission method according to claim 1 (as disclosed by Tchouprakov et al. and Greenberg et al. above).” However, Tchouprakov et al. and Greenberg et al. do not disclose “wherein the generating, by the FPGA, second address data corresponding to each of the second content data according to the sequence of the N second content data and the first address data, comprises: in a case where the second content data is the first second content data of the N second content data, increasing the first address data by 1 as second address data of the second content data.”
Kostarnov et al. discloses “wherein the generating, by the FPGA, second address data corresponding to each of the second content data according to the sequence of the N second content data and the first address data, comprises: in a case where the second content data is the first second content data of the N second content data, increasing the first address data by 1 as second address data of the second content data (incrementing bases address to sequentially generate memory addresses; Column 3, lines 17-20).”
Kostarnov et al. discloses “and in a case where the second content data is any one of second to Nth ones of the N second content data, increasing the second address data of (M-1)th second content data by 1 as the second address data of (M)th second content data, M being an integer greater than 1 and less than or equal to N (incrementing bases address to sequentially generate memory addresses; Column 3, lines 17-20).”
Tchouprakov et al. and Kostarnov et al. are analogous art in that they both utilize FPGA and ARM processors.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Tchouprakov et al. and Greenberg et al. with elements of Kostarnov et al. in order to overcome limitations that include the inability to operate at a maximum frequency and other problems relating to slowed performance, particularly in pipelined systems [Column 1, lines 49-61].
As per claim 8, Tchouprakov et al. and Greenberg et al. disclose “the data transmission device according to claim 6 (as disclosed by Tchouprakov et al. and Greenberg et al. above).” However, Tchouprakov et al. and Greenberg et al. do not disclose “wherein the communication data receiving module is configured for: in a case where the second content data is the first second content data of the N second content data, increasing the first address data by 1 as second address data of the second content data” or “and in a case where the second content data is any one of second to Nth ones of the N second content data, increasing the second address data of (M-1)th second content data by 1 as the second address data of (M)th second content data, M being an integer greater than 1 and less than or equal to N.”
Kostarnov et al. discloses “wherein the communication data receiving module is configured for: in a case where the second content data is the first second content data of the N second content data, increasing the first address data by 1 as second address data of the second content data (incrementing bases address to sequentially generate memory addresses; Column 3, lines 17-20).”
Kostarnov et al. discloses “and in a case where the second content data is any one of second to Nth ones of the N second content data, increasing the second address data of (M-1)th second content data by 1 as the second address data of (M)th second content data, M being an integer greater than 1 and less than or equal to N (incrementing bases address to sequentially generate memory addresses; Column 3, lines 17-20).”
Tchouprakov et al. and Kostarnov et al. are analogous art in that they both utilize FPGA and ARM processors.
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine the elements of Tchouprakov et al. and Greenberg et al. with elements of Kostarnov et al. in order to overcome limitations that include the inability to operate at a maximum frequency and other problems relating to slowed performance, particularly in pipelined systems [Column 1, lines 49-61].

RELEVENT ART CITED BY THE EXAMINER
The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach FPGA with ARM processors.
U.S. PATENT NUMBERS:2018/0027074 A1 – [Paragraphs 0014 and 0042]
10,726,181 B1 – [Claim 31]
CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        December 15, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181